ACCEPTED
                                                                                               14-13-00512-CR
                                                                               FOURTEENTH COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                          9/24/2015 7:06:09 PM
                                                                                         CHRISTOPHER PRINE
                                                                                                        CLERK

                            No.14-13-00512-CR
________________________________________________________________________
                       IN THE COURT OF APPEALS                FILED IN
                                FOR THE                14th COURT OF APPEALS
                                                          HOUSTON, TEXAS
                FOURTEENTH SUPREME JUDICIAL DISTRICT
                                                       9/24/2015 7:06:09 PM
                              AT HOUSTON
                                                                     CHRISTOPHER A. PRINE
                                                                            Clerk
________________________________________________________________________

RONALD CROW                                 §             APPELLANT

           V.                               §

STATE OF TEXAS                              §             APPELLEE

 ______________________________________________________________________

           MOTION TO EXTEND TIME FOR FILING APPELLATE BRIEF

       COMES NOW RONALD CROW, Appellant in the above entitled and numbered

cause and moves the court to extend the time for filing his appellate brief and in support

thereof would show the court as follows:

       Appellant was convicted of the felony of injury to a child in cause number 16373 in

the 21st District Court of Washington County and assessed a punishment of imprisonment

for two years in the Correctional Division, on April 26, 2013. Appeal was perfected on June

7, 2013. Appellant’s brief was due on September 16, 2015. The Court reporter’s record was

filed on August 19, 2015. Counsel has not had sufficient time to read the record and write

the brief. Appellant is requesting an extension of 30 days, until October 24, 2015.

       Five prior extensions have been granted.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that the foregoing

motion be granted.
                                                 Respectfully submitted,



                                                /s/ J. Sidney Crowley
                                                J. Sidney Crowley
                                                214 Morton St.
                                                 Richmond, Texas 77469
                                                 281-232-8332
                                                 jcrowl@windstream.net
                                                 TBC No. 05170200
                                                ATTORNEY FOR APPELLANT



                             CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing instrument was served on the

Washington County District Attorney’s Office, this the 24th day of September, 2015.

                                         /s/ J. Sidney Crowley




                                            2